Citation Nr: 9934822	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The veteran's only currently service-connected disability is 
schizophrenia, for which a 100 percent evaluation is in 
effect.  The veteran's most recent VA psychiatric examination 
was performed in October 1997.  The VA psychiatrist stated 
that the veteran was able to maintain his personal hygiene 
and perform activities of daily living, but he did not 
address whether the schizophrenia renders the veteran unable 
to protect himself from the hazards incident to his daily 
environment.  Moreover, the veteran reported in October 1998 
that his condition had deteriorated and he was spending 
almost the entire day in bed.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist for the purpose of 
determining the impact of the 
veteran's schizophrenia on his 
ability to perform functions of 
self-care, to protect himself from 
the hazards incident to his daily 
environment and to leave his 
immediate premises.  The 
psychiatrist should be requested to 
complete a VA Form 21-2680.  The 
psychiatrist should include the 
results of mental status examination 
in the examination report and 
provide the supporting rationale for 
any opinions expressed.  Any 
indicated studies should be 
performed, and the claims folder 
must be made available to the 
examiner for review.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



